Citation Nr: 1619346	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  03-27 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1971 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.
The Veteran and his daughter testified at an August 2009 Travel Board hearing before the undersigned.  A copy of the hearing transcript has been associated with the claims folder.

This issue was previously remanded by the Board in October 2009 and June 2013 for additional development.  In May 2015, the Board denied the claim of entitlement to service connection for a left knee disability.  The Veteran appealed the Board's May 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Order, the Court granted the parties' joint motion for partial remand, vacating the Board's decision with respect to the issue of entitlement to service connection for a left knee disability, and remanded the appeal for further action consistent with the joint motion.  The Veteran's claim now returns to the Board for compliance with the instructions in the February 2016 joint motion for partial remand.  

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains briefs from the Veteran's representative dated in February 2015 and April 2016; the May 2015 Board decision denying entitlement to service connection for a left knee disability; and the February 2016 joint motion for partial remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

By way of background, the Board notes that the Veteran seeks service connection for a left knee disability, diagnosed as degenerative arthritis.  The Veteran contends that his current left knee disability was incurred during his period of service when he sustained a twist-injury to his knee while playing football in the month just prior to his separation from service in October 1975.  The Veteran reported conservative treatment at the time, but has stated that he later sought treatment a few years afterward for chronic left knee problems.  The Veteran has also claimed that his current left knee disability may be secondary to his service-connected pes planus.

Service treatment records show that the Veteran had left knee complaints on more than one occasion in service.  The report of a September 1975 examination prior to separation shows that the Veteran's lower extremities were evaluated as normal and there was no indication of knee problems at that time.  An associated report of medical history is unavailable.  

A review of the post-service treatment records shows that in January 1981, the Veteran complained of left leg pain for the past six months.  The record first reflects treatment for left knee problems in a February 1995 VA treatment record, which shows that the Veteran presented with complaints of left knee pain, and an X-ray report revealing evidence of mild degenerative changes in the left knee.  VA and private treatment records show that in January 2002, the Veteran was treated for a complete ACL tear in his left knee.  In a January 2002 private treatment record, it was noted that the Veteran reported a knee injury in 1975 and he provided a history of undergoing a left knee arthroscopy in 1978.  The report of a May 2007 VA X-ray notes that changes in the left knee were thought to be related to an old injury, possibly involving the lateral tibial plateau area.  Subsequent treatment records reflect X-ray evidence of degenerative joint disease in the left knee. 

As noted above, in May 2015, the Board denied the Veteran's claim.  In February 2016, the Court granted the parties' joint motion for partial remand, vacated the portion of the May 2015 Board's decision that denied the claim for entitlement to service connection for a left knee disability, and remanded the appeal for further action consistent with its joint motion for partial remand.  

In particular, with respect to the theory of direct service connection, the parties found that the Board relied heavily on the September 2013 examination report to support its conclusion that the record presented no competent medical opinion in favor of the claim on a direct basis.  The parties noted that although the September 2013 examination report indicated that the examiner reviewed the Veteran's claims file, the examiner nonetheless found that the Veteran's service treatment records showed no visit for injury to his left knee, failed to document any injury to the left knee while on active duty, and did not reflect ongoing care or treatment for a left knee problem related to active duty.  The parties noted that notwithstanding this finding, the record reflected that on January 29, 1975, the Veteran sought treatment in service for a "[history] of recurrent swelling" in his left leg "with no apparent relief" and "no sign of improvement."  The parties noted that, given that it was unclear what bearing this evidence would have on the physician's opinion regarding the etiology of the Veteran's left knee condition, the Board should obtain an addendum medical opinion from the September 2013 VA examiner that explicitly addressed whether the January 29, 1975, service treatment record was sufficient evidence to establish an etiological link between the Veteran's claimed left knee disability and his active duty service.

With respect to the theory of secondary service connection, the parties found that the September 2013 VA examination report was inadequate to the extent that the examiner did not properly address the aggravation issue.  The parties noted that the September 2013 VA examiner opined that the Veteran's left knee degenerative arthritis was less likely than not caused by or aggravated by his service-connected pes planus, as the preponderance of medical evidence and expertise did not support a nexus between chronic degenerative joint disease as related to pes planus.  The parties found that this statement regarding causation was insufficient to address the aggravation prong of a theory of secondary service connection.  The joint motion instructed the Board to obtain an addendum opinion that explicitly addressed whether any increase in severity of the non-service-connected left knee disability was proximately due to or the result of a service-connected disease or injury, or was due to the natural progress of the non-service-connected left knee disability.  See 38 C.F.R. § 3.310(b) (2015).

Therefore, under the duty to assist, an addendum opinion must be obtained which addresses the etiology of the Veteran's currently diagnosed left knee degenerative arthritis, with consideration of the above-mentioned evidence and legal standards, to include on a direct and secondary basis.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, return the claims file to the September 2013
   examiner to obtain an addendum opinion regarding 
   the etiology of the Veteran's current left knee 
   disability, diagnosed as degenerative arthritis.  If the 
   September 2013 VA examiner is not available, the 
   claims folder should be reviewed by another 
   examiner.  If, and only if, determined necessary by the 
   VA examiner, the Veteran should be scheduled for 
   another VA examination.  The examiner should 
   specifically state:
   
   a)  Whether it is at least as likely as not (50 
percent probability or greater) that the Veteran's left knee disability, diagnosed as degenerative arthritis, is etiologically related to his active duty service.

      The examiner should comment on the Veteran's 
      reports of a twist-injury to his left knee while playing 
      football in the month prior to his separation from 
      service.  The examiner should also specifically 
      address the January 29, 1975, service treatment record 
      in which the Veteran sought treatment in service for a 
      "history of recurrent swelling" in his left leg "with no 
      apparent relief" and "no sign of improvement."

b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability, diagnosed as degenerative arthritis, was caused by, or is aggravated by, the Veteran's service-connected pes planus.  
		
		By aggravation, the Board means a permanent 
		increase in the severity of the disability that is beyond 
		natural progression.  If aggravation is found, the 
		examiner should address the following medical issues:
      (1) the baseline manifestations of the Veteran's 
      disability found prior to aggravation; and (2) the 
      increased manifestations which, in the examiner's 
      opinion, are proximately due to the service-connected 
      pes planus disability. 

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.   After completing the above development, and any 
	additional development deemed necessary, adjudicate 
	the issue of entitlement to service connection for a left 
	knee disability.  If the benefit sought remains denied, 
	provide a supplemental statement of the case to the 
	Veteran and his representative after according the 
	requisite time to respond.  The matter should then be
   returned to the Board for appropriate appellat review.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

